[Cite as State v. Shoemaker, 2015-Ohio-4645.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                    :      APPEAL NO. C-140724
                                                         TRIAL NO. C-14CRB-26880
        Plaintiff-Appellee,                       :

  vs.                                             :         O P I N I O N.

AUDREY SHOEMAKER,                                 :

    Defendant-Appellant.                          :




Criminal Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: November 10, 2015


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Paula E. Adams,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Raymond T. Faller, Hamilton County Public Defender, and David Hoffman,
Assistant Public Defender, for Defendant-Appellant.




Please note: this case has been removed from the accelerated calendar.
                     OHIO FIRST DISTRICT COURT OF APPEALS



F ISCHER , Judge.

       {¶1}     Defendant-appellant Audrey Shoemaker appeals her conviction for

one count of obstructing official business in violation of R.C. 2921.31(A), a second-

degree misdemeanor, following a bench trial. She argues her conviction was not

supported by sufficient evidence and was against the manifest weight of the evidence.

Finding neither argument meritorious, we affirm the trial court’s judgment.

                           Factual and Procedural Posture

       {¶2}   At the trial in this matter, City of Harrison police officer Robert Seiter

testified that on September 8, 2014, he was working in uniform and a marked police

cruiser. He had been dispatched to New Haven Road to investigate a hit-skip auto

collision. After following up with the victim and completing his report, he drove to a

Speedway gas station to watch surveillance video of the collision. Officer Seiter

testified that the quality of the surveillance video was poor, but from the video he was

able to discern that the other vehicle that had been involved in the collision was an

older model Chevy Impala. He further saw that a black man had been driving the

Impala, and that a white female with blond hair and a tattoo on her chest had been a

passenger in the Impala at the time of the collision.

       {¶3}   After leaving the Speedway, Officer Seiter observed an older model

Chevy Impala, matching the hit-skip vehicle in the video, parked in the 100 block of

South Sycamore Street in Hamilton County, Ohio. A white female, later identified as

Shoemaker, was standing at the rear of the Impala, which was unoccupied.

Shoemaker was speaking to a group of people standing by another vehicle located

behind her. Officer Seiter exited from his vehicle, approached the group, and asked if

anyone knew to whom the Impala belonged. Shoemaker responded, volunteering

that she did not know who owned the vehicle. Officer Seiter then asked Shoemaker



                                           2
                     OHIO FIRST DISTRICT COURT OF APPEALS



directly if she knew who owned the Impala. Again, she replied, “No.” She further

stated that she had no idea who had been driving the vehicle.

       {¶4}   Officer Seiter then noticed that Shoemaker, who was wearing a tank

top, had a tattoo on her chest. He told Shoemaker that he was investigating a hit-

skip auto collision. He had just watched surveillance video of the hit-skip collision

and he thought she might be the female who had been in the car. He also told her

that a black man had been driving the vehicle.          Officer Seiter testified that

Shoemaker replied, “Nope, wasn’t me. I wasn’t at Speedway with a male black. Was

not me.”

       {¶5}    Officer Seiter then asked Shoemaker where she lived. She turned,

pointed up towards an apartment window, and replied, “Up there.” When Officer

Seiter asked Shoemaker if anyone else was in the apartment, Shoemaker replied,

“Nope. No one else is up there.” With that, Officer Seiter looked up at the apartment

window. He saw a black man with the curtains open looking at him.

       {¶6}   At that point, Officer Seiter stopped questioning Shoemaker. He read

her the Miranda warnings. Shoemaker told Officer Seiter that she understood them.

Officer Seiter then said, “I know you’re lying to me. I just watched a surveillance

tape. I believe the female is you with that male black in this car.”     At that point,

Shoemaker began to cry and said, “I’m sorry for lying. I was in the front passenger

seat. My boyfriend, Kevin Barnett, was driving the vehicle. He’s upstairs. And the

owner of the vehicle was sitting in the backseat.”

       {¶7}   Shoemaker then took Officer Seiter up to her apartment where he

made contact with the driver of the hit-skip vehicle and issued him some citations.

He also cited Shoemaker for obstructing official business.      Officer Seiter testified

that Shoemaker’s false statements had led him away from the actual driver and



                                           3
                     OHIO FIRST DISTRICT COURT OF APPEALS



Shoemaker’s own involvement in the hit-skip offense.        He testified, “I probably

talked to her for a few minutes prior to her breaking down after being read her

Miranda warnings, and okay, yeah, the gig’s up; I’m lying because I have 17 months

on the shelf in Indiana.” Officer Seiter testified that Shoemaker had caused him to

be delayed in the performance of his duties by five minutes.

       {¶8}   Following Officer Seiter’s testimony, the state rested. Shoemaker then

moved for an acquittal under Crim.R. 29, which the trial court denied. Shoemaker

did not testify. Following argument by counsel, the trial court found Shoemaker

guilty. It sentenced Shoemaker to 30 days in jail, suspended the 30 days, and placed

her on six months of community control with the condition that she perform 25

hours of community service. The trial court ordered Shoemaker to pay a $100 fine

and court costs.

        Sufficiency and Weight: Obstruction of Official Business

       {¶9}   In a single assignment of error, Shoemaker argues her conviction was

based on insufficient evidence and was against the manifest weight of the evidence.

       {¶10} To reverse a conviction for insufficient evidence, the reviewing court

must be persuaded, after viewing all the evidence in the light most favorable to the

prosecution, that no rational trier of fact could have found the essential elements of

the crime proven beyond a reasonable doubt. State v. Waddy, 63 Ohio St. 3d 424,

430, 588 N.E.2d 819 (1992).

       {¶11} To reverse a trial court’s decision on the manifest weight of the

evidence, the reviewing court must weigh the evidence and all reasonable inferences,

consider the credibility of the witnesses, and conclude that, in resolving conflicts in

the evidence, the trier of fact clearly lost its way and created a manifest miscarriage

of justice. State v. Thompkins, 78 Ohio St. 3d 380, 386, 678 N.E.2d 541 (1997).



                                          4
                          OHIO FIRST DISTRICT COURT OF APPEALS



       {¶12} R.C. 2921.31(A)(1) defines obstructing official business as follows:

       No person, without privilege to do so and with purpose to prevent,

       obstruct, or delay the performance by a public official of any

       authorized act within the public official's official capacity, shall do any

       act that hampers or impedes a public official in the performance of the

       public official's lawful duties.

       {¶13} The Ohio Supreme Court has held that “the making of an unsworn false

oral statement to a public official with the purpose to mislead, hamper or impede the

investigation of a crime is punishable conduct within the meaning of * * * R.C.

2921.31(A).” State v. Lazzaro, 76 Ohio St. 3d 261, 667 N.E.2d 384 (1996), syllabus.

Shoemaker argues that the state failed to prove that her false statements hampered or

impeded Officer Seiter’s investigation of the hit-skip collision, because she negated the

effects of her false statements by eventually telling Officer Shoemaker the truth and

taking him up to her apartment where he was able to cite the driver of the vehicle for

the hit-skip collision.

       {¶14} As the state points out, “there is no element in R.C. 2921.31(A) requiring

the state to prove that the offender’s conduct actually prevented a public official from

doing his job. Rather, the statute is satisfied by ‘any act which hampers or impedes a

public official in the performance of his lawful duties.’ ” State v. Stayton, 126 Ohio

App.3d 158, 164, 709 N.E.2d 1224 (1st Dist.1998). Thus, “it is of no moment that the

act did not effectively restrain the officer from ultimately performing his duty, it being

sufficient that the appellant’s action did obstruct or delay the officer in the performance

of his duty.” State v. Dunn, 1st Dist. Hamilton No. C-790319, 1980 Ohio App. LEXIS

11877, *4-5 (March 26, 1980).        Therefore, the state did not need to show that

Shoemaker actually prevented Officer Seiter from performing his duty to investigate the



                                            5
                      OHIO FIRST DISTRICT COURT OF APPEALS



hit-skip collision, just that she had acted with the purpose to hamper or impede his

performance of that duty.

       {¶15} Here, Officer Seiter testified that Shoemaker’s repeated lies in answer to

his questions had hampered his investigation of the hit-skip collision by five minutes.

Although this court has held that “ ‘there must be some substantial stoppage of the

officer’s progress before one can be hampered or impeded, we have declined to state

what period of time constitutes a ‘substantial stoppage.’ ” See State v. Collier, 1st Dist.

Hamilton No. C-140576, 2015-Ohio-3891, ¶ 9, quoting State v. Wellman, 173 Ohio

App.3d 494, 2007-Ohio-2953, 879 N.E.2d 215, ¶ 17 (1st Dist.), and State v. Stephens, 57
Ohio App. 2d 229, 230, 387 N.E.2d 252 (1st Dist.1978). Thus, we have held that as

along as “the record demonstrates that the defendant’s act hampered or impeded the

officer’s performance of his duties, the evidence supports the conviction.” Id.

       {¶16} In State v. Collier, this court concluded that the defendant’s failure to tell

the investigating officer that he knew the prime suspect in a murder investigation had

hampered the murder investigation by causing the investigating officer to order

additional phone records, to investigate additional people who may have been involved

in the crime, and to schedule an additional meeting with the defendant to “clear up”

what he had told the investigating officer. Thus, we held that the state had produced

sufficient evidence to show that the defendant had caused a “substantial stoppage” of

the detective’s progress in investigating the homicide. Collier at ¶ 11.

       {¶17} Similarly, in State v. Jones, 1st Dist. Hamilton Nos. C-120570 and C-

120571, 2013-Ohio-4775, ¶ 39-40, this court held that although a police officer

investigating an offense had been suspicious that the defendant had been lying to him,

the state had presented sufficient evidence that the defendant’s false oral statements to

police officer had hampered and impeded the officer’s investigation where the



                                             6
                      OHIO FIRST DISTRICT COURT OF APPEALS



defendant’s false statements had caused the officer to send a police unit to the

restaurant to verify or contradict the defendant’s initial statement before charging

him, and possibly a codefendant, with the offense of endangering children.

       {¶18} In State v. Wellman, we held that the actions of a minority owner of a

club were sufficient to show that the club owner had hampered or impeded two Ohio

Department of Public Safety agents from investigating liquor-permit violations at the

club, where the minority owner, for approximately two to five minutes, had delayed

the officers from talking with the appropriate person regarding the violations, from

gathering physical evidence, and from gaining control of the situation.                 We

concluded the state had produced sufficient evidence to support the minority club

owner’s conviction for obstructing official business. Wellman at ¶ 19.

       {¶19} Here, Officer Seiter testified that he was investigating a hit-skip collision

when he came upon a vehicle matching the description of the vehicle involved in the

offense. Once he got out of his vehicle, Shoemaker voluntarily began speaking with

him. She told him several times that she had no knowledge of the vehicle’s owner and

that she had not been involved in the collision. Shoemaker’s actions kept Officer Seiter

from talking to the appropriate person for the issuance of the citation.             While

Shoemaker eventually cooperated with Officer Seiter, telling him the truth about her

involvement, and leading him to the vehicle’s driver, she only did so after Officer Seiter

had read her Miranda rights to her. Thus, contrary to Shoemaker’s argument, the state

presented sufficient evidence to support her conviction for obstructing official business.

       {¶20} Moreover, given our review of the record, we cannot conclude that

Officer Seiter’s testimony was so unreliable or unworthy of belief that the trial court lost

its way and created a manifest miscarriage of justice in finding Shoemaker guilty. See




                                             7
                     OHIO FIRST DISTRICT COURT OF APPEALS



Thompkins, 78 Ohio St. 3d at 387, 678 N.E.2d 541.              We, therefore, overrule

Shoemaker’s sole assignment of error and affirm the judgment of the trial court.

                                                                   Judgment affirmed.

DEWINE and STAUTBERG, JJ., concur.


Please note:
       The court has recorded its own entry this date.




                                           8